RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3974-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

CHARLES DIGREGORIO,

        Defendant-Appellant.


              Submitted September 6, 2017 – Decided September 21, 2017

              Before Judges Alvarez and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Law Division, Hunterdon County,
              Indictment No. 12-05-0229.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (David J. Reich, Designated
              Counsel, on the briefs).

              Anthony P. Kearns, III, Hunterdon County
              Prosecutor, attorney for respondent (Jeffrey
              L. Weinstein, Assistant Prosecutor, on the
              brief).

PER CURIAM

        Defendant Charles DiGregorio appeals a March 29, 2016 Law

Division Order denying his petition for Post-Conviction Relief

(PCR).      He appeals, and we affirm.
      Defendant entered a guilty plea to an amended charge of

Second-Degree Endangering the Welfare of a Child, N.J.S.A. 2C:24-

4(b)(4).        The   original     indictment          alleged   defendant     created

certain pornographic images of H.C., a child under the age of 16,

"on or about diverse dates between January 1, 2007, and December

31,   2010."      The   amendment,     made       as    a   result    of   information

volunteered by defendant and at his request, corrected the date

range in which the images were created to between 1994 and 2001.

The grand jury issued the indictment on May 24, 2012.

      The images were found on October 24, 2011, when, during the

course of an unrelated investigation in another state, the Federal

Bureau of Investigation (FBI) found nude photographs of H.C. on

the suspect's computer.             The pictures            had been emailed from

defendant's computer. A search warrant was executed at defendant's

home on November 2, 2011.

      The authorities met with H.C. on December 6, 2011.                               She

explained      that   when   she    was     a    child,      defendant      had     taken

professional photographs of her, while she was fully clothed.                          The

pornographic photos were created later when defendant manipulated

the images so as to make it appear H.C. was nude or partially

nude.

      The court and counsel extensively discussed the applicable

statute    of    limitations       during       the    course    of   the    entry       of

                                          2                                       A-3974-15T4
defendant's   guilty   plea.       Eventually,   counsel   agreed     on

defendant's behalf that the prosecution was begun within two years

of discovery of the crime.       Because the indictment issued soon

after the discovery of the photographs, and of H.C. learning of

their existence, the court was satisfied that the indictment did

not violate the time limitations found in N.J.S.A. 2C:1-6(b)(4).

The statute reads that a prosecution for a N.J.S.A. 2C:24-4 offense

must be commenced, assuming the victim at the time of the offense

was below the age of 18, "within five years of the victim's

attaining the age of 18 or within two years of the discovery of

the offense by the victim, whichever is later[.]"1         On June 13,

2013, in accord with the plea, defendant was sentenced to a six-

and-a-half year term of imprisonment, with a 589-day jail credit

for time already served.       The remaining he served at the Adult

Diagnostic and Treatment Center.       See N.J.S.A. 2C:47-3.   Megan's

Law applied to the offense.     See N.J.S.A. 2C:7-11.

     In his PCR petition, defendant argued that the statute of

limitations barred prosecution in his case.       He contended then,

as he does now on appeal, that because H.C. learned about the

photos only when the authorities informed her of their existence,

she did not "discover" them, and thus no prosecution could proceed.


1
  H.C. was born October 11, 1988.      The indictment was handed down
when she was 23 years old.

                                   3                           A-3974-15T4
He claims that she cannot be considered a "victim" from the manner

in which she found out about the doctored photos.   The statute of

limitations argument is defendant's only point on appeal:

          THE JUDGMENT OF CONVICTION AGAINST DIGREGORIO
          MUST BE DECLARED VOID AND SET ASIDE BECAUSE
          THE STATE FAILED TO ESTABLISH THAT THE
          INDICTMENT WAS FILED WITHIN THE STATUTE OF
          LIMITATIONS.

     A petition for PCR is cognizable where a defendant alleges

that the statute of limitations has run and therefore the court

lacked the legal authority to convict and sentence.   See R. 3:22-

2(b) ("A petition for [PCR] is cognizable if based upon . . .

[l]ack of jurisdiction of the court to impose the judgment rendered

upon defendant's conviction[.]).     In addition to the statute of

limitations argument, although not by way of separate points,

defendant contends that no "discovery" of the crime occurred, and

since the victim did not appear at sentencing or send in a written

victim impact statement, she is not interested in pursuing the

prosecution. Thus defendant urges us to find that the court lacked

jurisdiction to sentence him.   The arguments lack sufficient merit

to warrant much discussion in a written opinion.      See R. 2:11-

(e)(2).

     That the photographs were brought to H.C.'s attention by the

authorities does not mean she did not "discover" the crime.

Whether she came upon the photographs on her own or was informed

                                 4                          A-3974-15T4
about them by someone else is irrelevant.        She clearly first

learned of their existence in December 2011, when interviewed by

law enforcement.   The statute criminalizes the photographing of a

child "in a prohibited sexual act or in the simulation of such an

act," and criminalizes the use of a device, here a computer, to

"reproduce or reconstruct the image of a child in a prohibited

sexual act or in the simulation of such an act."

     The original images were innocent – they were images of a

fully-clothed child.   Later defendant manipulated these images so

as to depict nudity and shared those manipulated images with at

least one other person on the internet.      The discovery of the

photos by law enforcement and the victim in 2011 makes that year

the baseline for calculating the running of the statute, as opposed

to the years in which defendant claims he first engaged in the

activity.   Defendant was indicted on May 24, 2012, months after

the FBI learned about the crime and the authorities met with the

victim.   Therefore, the indictment fell well within the two years

of H.C.'s discovery of the crime, and the prosecution thus falls

within the two years permitted by the statute.

     Affirmed.




                                 5                          A-3974-15T4